DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 22 August 2022.
Claims 1-20 are currently pending.  In the Amendment filed 22 August 2022, none of the claims are amended.
As a result of the terminal disclaimer filed 22 August 2022, claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a continuation of 16/223,888, filed 18 December 2018, now US Patent No 11, 036,540 which is a continuation of Application 14/244,807 filed on 17 April 2014, now US Patent No 10,191,765 which claims priority to provisional 61/907,815 filed on 22 November 2013.

Terminal Disclaimer
The Terminal Disclaimer filed 22 August 2022 has been reviewed and accepted.

Double Patenting
The rejections of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,036,540 are withdrawn as necessitated by the filing of the Terminal Disclaimer. 
The rejections of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 15 and 18 of U.S. Patent No. 10,191,765 are withdrawn as necessitated by the filing of the Terminal Disclaimer. 

Allowable Subject Matter
Claims 1-20 are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167